                 UNITED STATES DISTRICT COURT
          FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                       SOUTHERN DIVISION
                      File No.: 7:08-CR-140-D-1

UNITED STATES OF AMERICA,            )
                                     )
              v.                     )         ORDER TO SEAL
                                     )         (DE 162)
KENNETH LOCKLEAR                     )


      Upon the motion of the defendant and for good cause shown, it is hereby

ordered that DE 162 (2020 Medical Records) be sealed until further notice by

this Court.

      This     4   day of   AA.~     , 2021.




                               JAlYES C. DEVER III
                               United States District Judge
